     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 1 of 40 Page ID #:8687



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      RACHEL N. AGRESS (Cal. Bar No. 281703)
 4    ANDREW M. ROACH (Cal. Bar No. 293375)
      Assistant United States Attorneys
 5    General Crimes Section
           1200 United States Courthouse
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-0487/0306
           Facsimile: (213) 894-0141
 8         E-mail:    Rachel.Agress@usdoj.gov
                      Andrew.Roach@usdoj.gov
 9
      BYRON R. TUYAY (Cal. Bar No. 308049)
10    Assistant United States Attorney
      Riverside Branch Office
11         3403 Tenth Street, Suite 200
           Riverside, California 92501
12         Telephone: (951) 276-6230
           Facsimile: (951) 276-6202
13         E-mail:     Byron.Tuyay@usdoj.gov

14    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
15
                              UNITED STATES DISTRICT COURT
16
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18
      UNITED STATES OF AMERICA,                No. CR 13-00719(A)-PSG
19
                 Plaintiff,                    GOVERNMENT’S TRIAL MEMORANDUM
20
                      v.                       Trial Date:     July 15, 2021
21                                             Time:           8:30 a.m.
      KAREN SARKISSIAN,                        Location:       Courtroom of the
22      aka “Gary Sarkissian,”                                 Hon. Philip S.
                                                               Gutierrez
23               Defendant.

24

25

26         Plaintiff United States of America, by and through its counsel
27    of record, the Acting United States Attorney for the Central District
28    of California and Assistant United States Attorneys Rachel N. Agress,
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 2 of 40 Page ID #:8688



 1    Andrew M. Roach, and Byron R. Tuyay, hereby files its Trial

 2    Memorandum.

 3         The government respectfully requests leave to file additional

 4    memoranda as may become appropriate during the course of trial.

 5

 6     Dated: July 8, 2021                 Respectfully submitted,

 7
                                           TRACY L. WILKISON
 8                                         Acting United States Attorney

 9                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
10                                         Chief, Criminal Division

11
                                                 /s/
12                                         RACHEL N. AGRESS
                                           ANDREW M. ROACH
13                                         BYRON R. TUYAY
                                           Assistant United States Attorneys
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 3 of 40 Page ID #:8689



 1                                  TABLE OF CONTENTS

 2    DESCRIPTION                                                                 PAGE

 3
      TABLE OF AUTHORITIES..............................................iii
 4
      MEMORANDUM OF POINTS AND AUTHORITIES................................1
 5
      I.    CASE SCHEDULING MATTERS........................................1
 6
            A.   Witnesses.................................................1
 7
            B.   Unavailable Witnesses.....................................5
 8
            C.   Compelled Witness.........................................6
 9
            D.   Types of Evidence.........................................7
10
      II.   NOTICE OF PRIOR RULINGS.......................................10
11
      III. THE FIRST SUPERSEDING INDICTMENT AND ELEMENTS.................11
12
      IV.   STATEMENT OF FACTS............................................13
13
      V.    ANTICIPATED DEFENSE CASE......................................16
14
      VI.   EVIDENTIARY ISSUES............................................16
15
            A.   Hearsay..................................................16
16
                 1.    Defendant’s Statements, Adoptive Admissions, and
17                     Agent Admissions....................................16
18               2.    Co-Conspirator Statements...........................19
19               3.    Patient Files and Invoices..........................20

20               4.    Prior Inconsistent Statements, Prior Consistent
                       Statements, and Impeachment.........................21
21
            B.   Expert Testimony.........................................21
22
            C.   Lay Opinion Testimony....................................23
23
            D.   Percipient Witness Testimony.............................24
24
            E.   Authentication and Foundation............................25
25
                 1.    Federal Rule of Evidence 901........................25
26
                 2.    Audio Recordings....................................26
27
            F.   Transcript of Defendant’s Recorded Meetings with a CI
28               and Transcript of Co-defendant/Co-conspirator Smith’s

                                              i
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 4 of 40 Page ID #:8690



 1                           TABLE OF CONTENTS (CONTINUED)

 2    DESCRIPTION                                                                 PAGE

 3               Recorded Interview.......................................27

 4         G.    Cross-Examination of Defendant...........................28

 5         H.    Defense Witnesses........................................29

 6         I.    Character Evidence.......................................29

 7         J.    Reciprocal Discovery and Expert Disclosures..............30

 8         K.    Jury Nullification.......................................31

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 5 of 40 Page ID #:8691



 1                                TABLE OF AUTHORITIES

 2    DESCRIPTION                                                                 PAGE

 3    FEDERAL CASES

 4    Anderson v. United States,

 5         417 U.S. 211 (1974)........................................... 20

 6    Bourjaily v. United States,

 7         483 U.S. 171 (1987)....................................... 19, 20

 8    Gallego v. United States,

 9         276 F.2d 914 (9th Cir. 1960).................................. 26

10    Michelson v. United States,

11         335 U.S. 469 (1948)....................................... 29, 30
12    Phillips v. United States,
13         357 F.2d 297 (9th Cir. 1965)........................... 22, 24-25
14    United States v. Aramula-Ruiz,
15         987 F.2d 599 (9th Cir. 1993).................................. 20
16    United States v. Beck,
17         418 F.3d 1008, 1015 (9th Cir. 2005)........................... 23
18    United States v. Black,
19         767 F.2d 1334 (9th Cir. 1985)................................. 26

20    United States v. Burnette,

21         698 F.2d 1038, 1051 (9th Cir. 1983)........................... 23

22    United States v. Burreson,

23         643 F.2d 1344 (9th Cir. 1981)............................. 17, 18

24    United States v. Bush,

25         522 F.2d 641 (7th Cir. 1975).................................. 22

26    United States v. Carrillo,

27         16 F.3d 1046 (9th Cir. 1994).................................. 17

28

                                            iii
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 6 of 40 Page ID #:8692



 1                         TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                 PAGE

 3    United States v. Chen,

 4         754 F.2d 817 (9th Cir. 1985).................................. 28

 5    United States v. Chu Kong Yin,

 6         925 F.2d 990 (9th Cir. 1991)............................... 24-25

 7    United States v. Fuentes-Montijo,

 8         68 F.3d 352 (9th Cir. 1995)................................... 27

 9    United States v. Kerley,

10         784 F.3d 327, 337–38 (6th Cir. 2015).......................... 24
11    United States v. King,
12         587 F.2d 956 (9th Cir. 1978).................................. 26
13    United States v. Knigge,
14         832 F.2d 1100 (9th Cir.       1987),
15         amended, 846 F.2d 591 (9th Cir. 1988)..................... 19, 21
16    United States v. Marin,
17         669 F.2d 73 (2d Cir. 1982).................................... 18
18    United States v. Manzano,
19         793 F. App'x 360 (6th Cir. 2019) ............................. 24

20    United States v. McCollom,

21         664 F.2d 56 (5th Cir. 1981)................................... 30

22    United States v. Millan,

23         730 F App’x 488 (9th Cir. 2018) .............................. 25

24    United States v. Miranda-Uriarte,

25         649 F.2d 1345 (9th Cir. 1981)................................. 29

26    United States v. Mitchell,

27         502 F.3d 931 (9th Cir. 2007).................................. 18

28

                                             iv
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 7 of 40 Page ID #:8693



 1                         TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                 PAGE

 3    United States v. Orellana-Blanco,

 4         294 F.3d 1143 (9th Cir. 2002)................................. 17

 5    United States v. Ortega,

 6         203 F.3d 675 (9th Cir. 2000).................................. 17

 7    United States v. Phillips,

 8         577 F.2d 495 (9th Cir. 1978).................................. 28

 9    United States v. Powell,

10         955 F.2d 1206 (9th Cir. 1992)................................. 31
11    United States v. Ranney,
12         719 F.2d 1183 (1st Cir. 1983)................................. 22
13    United States v. Schmit,
14         881 F.2d 608 (9th Cir. 1989).................................. 21
15    United States v. Smith,
16         591 F.3d 974 (8th Cir. 2010).................................. 27
17    United States v. Smith,
18         893 F.2d 1573 (9th Cir. 1990)............................. 20, 26
19    United States v. Taghipour,

20         964 F.2d 908 (9th Cir. 1992).................................. 27

21    United States v. Taylor,

22         716 F.2d 701 (9th Cir. 1983).................................. 26

23    United States v. Turner,

24         528 F.2d 143 (9th Cir. 1975).................................. 28

25    United States v. White,

26         492 F.3d 380, 403–04 (6th Cir. 2007)...................... 22, 25

27    United States v. Yarborough,

28         852 F.2d 1522 (9th Cir. 1988)................................. 20

                                              v
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 8 of 40 Page ID #:8694



 1                         TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                 PAGE

 3    Zal v. Steppe,

 4         968 F.2d 924 (9th Cir. 1992).................................. 31

 5    STATUTES

 6    18 U.S.C. § 1347............................................... 11, 12

 7    18 U.S.C. § 1956(h)............................................ 11, 12

 8    18 U.S.C. § 1956(a)(1)(B)(i)................................... 11, 12

 9

10    FEDERAL RULES OF EVIDENCE

11    Fed. R. Evid. 106.................................................. 17
12    Fed. R. Evid. 405(a)............................................... 30
13    Fed. R. Evid. 613............................................... 9, 21
14    Fed. R. Evid. 801(c)............................................... 18
15    Fed. R. Evid. 801(d)........................................... passim
16    Fed. R. Evid. 802.................................................. 17
17    Fed. R. Evid. 803(4)............................................... 20
18    Fed. R. Evid. 804.............................................. 1, 5-6
19    Fed. R. Evid. 901(a)............................................... 21

20    Fed. R. Evid. 901(b)............................................... 27

21    Fed. R. Evid. 902(11)............................................... 7

22    Fed. R. Evid. 1003................................................. 26

23

24

25

26

27

28

                                             vi
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 9 of 40 Page ID #:8695



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2    I.   CASE SCHEDULING MATTERS

 3         Jury trial is set for July 15, 2021, at 8:30 a.m.           The estimated

 4    time for the government’s case-in-chief is six to eight days.            With

 5    cross-examination and defense witnesses, the parties have estimated

 6    an eight-day jury trial.      Defendant is released on bond.

 7         A.       Witnesses

 8         The government anticipates calling approximately 21 witnesses1

 9    in its case-in-chief, in the following broad categories:

10                 Current Medicare contractor witness (Angelo Cruz) who will
11                  testify about: a post-payment review conducted of the

12                  clinic on Sunset Boulevard (the “Sunset Clinic”) operated

13                  under Dr. Louis Bascoy (now deceased) where defendant Karen

14                  (“Gary”) Sarkissian (“defendant”) and co-defendant L’Tanya

15                  Smith (“Smith”) worked.

16                 Two former employees of the Sunset Clinic (Sylvia Perez and
17                  Maria del Carmen Lopez) and the former office manager of

18                  Dr. Louis Bascoy’s other clinic (Margarita Dosal) who will

19                  testify regarding the operations of the Sunset Clinic,

20                  their conversations with defendant, and statements made by

21                  Smith during and in furtherance of the conspiracy.

22                 Sunset Clinic Medicare beneficiaries M.L., M.P., and S.C.
23                  (now deceased), who will testify that, in some cases, they

24                  were recruited by marketers with promises of free DME and

25

26         1 Four witnesses—Salvador Castillo, Maria del Carmen Lopez,
      Martha Lopez, and Dr. Howard Pfupajena—are unavailable pursuant to
27    Federal Rule of Evidence 804, for the reasons discussed in Section B.
      Their prior testimony will be read into the record and the government
28    includes a description of the testimony of the four unavailable
      witnesses in this section.
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 10 of 40 Page ID #:8696



 1                  were taken to a medical clinic in Los Angeles rather than

 2                  to their primary care physicians for cursory examinations;

 3                  did not have allergies or other conditions indicated in

 4                  their Sunset Clinic patient files; and did not receive

 5                  various services, items, and tests for which the Sunset

 6                  Clinic billed Medicare, including allergy tests, as charged

 7                  in the First Superseding Indictment (“FSI”).

 8                 Two primary care physicians (Dr. Andres Jimenez and Dr. Tu
 9                  Alfredo Om) whose patients include four of the Medicare

10                  beneficiaries referenced in the FSI, who will testify that

11                  they never ordered allergy tests for those beneficiaries;

12                  those beneficiaries did not have allergies; and those

13                  beneficiaries did not have other conditions indicated in

14                  the beneficiaries’ Sunset Clinic patient files.

15                 Karapet Sarafian and Dr. Claude Cahen, who will testify
16                  about the Medicare fraud schemes at the medical clinics

17                  with which they were associated, including:2

18                    o Mr. Sarafian’s purchases of patients and patient
19                       information for his IDTF, Zuz Diagnostic (“Zuz”); his

20                       laundering of funds through co-defendant Khachatour

21                       Hakobyan (“Hakobyan”) in order to obtain cash to pay

22                       for patients and patient information; and Zuz’s

23

24

25
            2These individuals worked at clinics that are identified in the
26    FSI as depositors with the alleged money laundering corporations.
      The government alleges that there are other clinics that also were
27    depositors with the alleged money laundering corporations, including
      clinics that received fraudulent diagnostic test referrals from co-
28    conspirator Smith at the Sunset Clinic, such as the clinic associated
      with Dr. Ronald Carlish, as generally alleged in the FSI.
                                         2
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 11 of 40 Page ID #:8697



 1                      billing Medicare for services that were not provided;

 2                      and

 3                   o Dr. Cahen’s role as the medical director of an IDTF

 4                      where no tests were performed in the office, Dr. Cahen

 5                      never saw any patient files, Dr. Cahen never

 6                      supervised the technicians, Dr. Cahen was out of the

 7                      country for several months while the IDTF continued to

 8                      bill Medicare, and Dr. Cahen never confirmed that the

 9                      tests for which the IDTF billed Medicare were actually

10                      performed or medically necessary.

11                Co-conspirator/co-defendant L’Tanya Smith will be
12                 questioned about the health care fraud she committed with

13                 defendant at the Sunset Clinic, conduct to which she pled

14                 guilty in 2016.    Smith will also be questioned about other

15                 fraudulent medical clinics where she worked with defendant

16                 and where they engaged in fraudulent conduct similar to the

17                 conduct they engaged in at the Sunset Clinic.

18                 Specifically, the government will seek to elicit evidence

19                 regarding Eagle-1 Healthcare, (also known as the “North

20                 Virgil Clinic”), where Smith worked as a physician’s

21                 assistant and defendant worked as an office manager between

22                 around June 2010 and February 2011 immediately following

23                 the closure of the Sunset Clinic.

24                Dr. Howard Pfupajena (now deceased), who will testify about
25                 Smith’s conduct as a physician’s assistant at two clinics

26                 under him, and defendant’s conduct as the office manager of

27                 one of those clinics, Eagle-1 Healthcare.

28

                                              3
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 12 of 40 Page ID #:8698



 1                Jerayr Rostamian, who will testify about his arrangements
 2                 to launder funds through his company, Med-Tech, for

 3                 defendant at the Sunset Clinic and at Eagle-1 Healthcare,

 4                 another clinic where defendant and Smith worked under Dr.

 5                 Pfupajena.

 6                Bank employee witness Argishti Avetyan (Wells Fargo Bank),
 7                 who will testify regarding bank practices regarding cashing

 8                 and depositing checks, the depositing of checks from the

 9                 Sunset Clinic to two of Hakobyan and co-defendant Aram

10                 Aramyan’s alleged money laundering corporations, and two of

11                 these transactions for which defendant appears to have been

12                 present at the bank.

13                Special Agents (“SAs”) with the Federal Bureau of
14                 Investigation (“FBI”) and the Internal Revenue Service –

15                 Criminal Investigation (“IRS-CI”) who will testify

16                 regarding, among other things, Sunset Clinic documents

17                 provided by Dr. Bascoy (FBI SA Angelica Gottardi); analysis

18                 of Medicare claims data for the Sunset Clinic and claims

19                 data for entities to which Sunset Clinic provided

20                 referrals, Sunset Clinic patient files, Sunset Clinic

21                 invoices as well as other company invoices, bank records

22                 for the some of the alleged money laundering corporations

23                 and the Sunset Clinic, and other miscellaneous records

24                 obtained during the investigation (FBI SAs Nancy Kevany and

25                 Gottardi and IRS-CI SA Oleg Pobereyko); and surveillance of

26                 defendant and defendant’s recorded statements to a

27                 confidential informant (“CI”) regarding the Sunset Clinic

28                 and money laundering (FBI SA Darrell Twedt).

                                              4
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 13 of 40 Page ID #:8699



 1                  Current Medicare contractor Teresa Cirelli of Noridian
 2                   Healthcare Solutions, LLC (“Noridian”), who will testify as

 3                   an expert on Medicare and its enrollment and billing

 4                   processes, and the Medicare rules and regulations

 5                   surrounding medical clinics, durable medical equipment

 6                   (“DME”) suppliers, and independent diagnostic testing

 7                   facilities (“IDTFs”).   She will also testify, in her expert

 8                   opinion, about how Medicare would have viewed or reacted to

 9                   the Medicare claims submitted by the Sunset Clinic that

10                   underpin the health care fraud charges in this case.

11                  SA Keith Kuntz, formerly with the U.S. Department of Health
12                   and Human Services, Office of Inspector General, and now

13                   with the Food and Drug Administration, Office of Criminal

14                   Investigations, who will testify as an expert on health

15                   care fraud schemes in Southern California and provide

16                   testimony about those schemes and money laundering in

17                   association with those schemes.

18          Medicare beneficiary Miguel Ponce and former Sunset Clinic

19    employee Sylvia Perez will require the assistance of a Spanish

20    interpreter, for which the government has made arrangements.            Mr.

21    Sarafian will require the assistance of an Armenian interpreter, for

22    which the government has made arrangements.

23          B.       Unavailable Witnesses

24          Two witnesses, Dr. Howard Pfupajena and Salvador Castillo, are

25    deceased and hence, are unavailable pursuant to Federal Rule of

26    Evidence 804(a)(4).      It is expected that two additional witnesses,

27    Maria del Carmen Lopez and Martha Lopez, will be unavailable pursuant

28    to Federal Rule of Evidence 804(a)(5)(A), as it is expected that they

                                              5
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 14 of 40 Page ID #:8700



 1    will fail to appear at trial despite the government’s efforts to

 2    procure their attendance by process or other reasonable means.             The

 3    government has moved for a ruling by the Court that the prior trial

 4    testimony of all four witnesses be admitted pursuant to Federal Rule

 5    of Evidence 804(b)(1).      (CR 551.)

 6          Their prior testimony will be read into the record, using the

 7    following protocols:      the Court to read all statements previously

 8    made by the Court; government counsel to read all statements

 9    previously made by government counsel; defense counsel to read all

10    statements previously made by defense counsel; a third-party, such as

11    a law enforcement agent, to read all statements previously made by

12    the unavailable witness or an interpreter; and any references to the

13    names of prior counsel or the gender pronouns of prior counsel to be

14    adjusted to match the current individuals reading the testimony.3                In
15    addition, to the extent exhibits were previously admitted into the
16    record in reliance on testimony by these witnesses, the government
17    intends to rely on the Court’s prior evidentiary rulings and will
18    seek to admit those same exhibits during the course of reading the
19    prior testimony to the jury.

20          C.    Compelled Witness

21          The government subpoenaed L’Tanya Smith to testify at trial.

22    Counsel for Smith advised the government that if called to the stand,

23    she will, at that time, refuse to answer questions, invoking the

24

25          3The government will confer with defense counsel regarding the
      omission of certain portions of the prior testimony or proceedings,
26    such as where objections were sustained, sidebars were held, or there
      were discussions between the Court and counsel that are not relevant
27    to the testimony. To the extent that there is no objection by
      defense counsel, copies of transcripts indicating these omissions
28    will be provided to the Court prior to each unavailable witness’s
      testimony.
                                         6
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 15 of 40 Page ID #:8701



 1    constitutional privilege against self-incrimination.           The government

 2    moved for an order compelling Smith to testify and produce evidence

 3    pursuant to the provisions of 18 U.S.C. § 6001 et seq.           (CR 543.)

 4    Smith’s counsel has objected, has requested an ex parte in camera

 5    hearing with the Court, scheduled for July 15, 2021.           (CR 545.)

 6          D.       Types of Evidence

 7          The government intends to admit the following general types of

 8    evidence at trial, in addition to the witness testimony referenced

 9    above:4

10                  Business Records:   Medicare documents and claims data, bank
11                   records, and other miscellaneous business records as self-
12                   authenticating business records pursuant to Federal Rule of
13                   Evidence 902(11).
14                  Sunset Clinic Records, Eagle-1 Healthcare Clinic Records,
15                   HiChoice Records, and GN Group Records:      Numerous documents
16                   (including patient files,5 employment records, and
17                   invoices) that the government obtained from the now-
18                   deceased Dr. Bascoy, clinic business records that the
19                   government obtained from the now-deceased Dr. Pfupajena,6

20                   and invoices that the government obtained from HiChoice

21

22
            4As discussed further in Section II, infra, it is the
23    government’s position that the Court’s rulings from the prior trial,
      including evidentiary rulings regarding the admissibility of
24    exhibits, are the law of the case. (CR 538.) The government intends
      to rely on those admissibility rulings, except for with respect to
25    any new exhibits.
           5 This includes one patient file exhibit introduced by the
26    defense during cross-examination of Maria del Carmen Lopez, who is
      now unavailable.
27
           6 This includes one business record exhibit introduced by the
28    defense during cross-examination of Dr. Pfupajena, who is now
      deceased.
                                         7
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 16 of 40 Page ID #:8702



 1                 Health Care Inc. (“HiChoice”), another depositor with two

 2                 of the alleged money laundering corporations referenced in

 3                 the FSI.   The Sunset Clinic and HiChoice documents will be

 4                 identified, authenticated, and admitted by agents who

 5                 received the records from Dr. Bascoy, and Jerayr Rostamian

 6                 will identify certain of the records as well.         Dr.

 7                 Pfupajena’s prior testimony identified and authenticated

 8                 documents pertaining to his clinics, and Mr. Rostamian

 9                 likely will identify certain of these records as well.          As

10                 discussed more fully below, these records also may be

11                 admissible under other exceptions to the hearsay rules (for

12                 example, because they are defendant or co-conspirators’

13                 statements (including adoptive admissions), because they

14                 are records of medical diagnosis or treatment, or because

15                 they are not being admitted for the truth of their

16                 contents).    The latter exception applies to the HiChoice

17                 invoices and a GN Group invoice, which are believed to be

18                 fraudulent and which will be admitted by the agent who

19                 obtained them.

20                Audio Clips of Co-conspirator/Co-defendant Smith’s
21                 Statements:   Audio clips taken from Smith’s interview with

22                 agents during the course of the investigation.         Depending

23                 on Smith’s testimony, the government may seek to introduce

24                 these recordings (discussed more fully below).         When played

25                 during trial, the audio will be synced with transcripts of

26                 the clips.    The government previously identified those

27                 clips in the transcript of the interview, and, after one

28                 small correction to the transcript was made, defense

                                              8
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 17 of 40 Page ID #:8703



 1                  counsel agreed that the transcript accurately reflects the

 2                  audio recordings.   Portions of these audio clips will only

 3                  be admitted to the extent they fall within the purview of

 4                  Federal Rules of Evidence 613 and 801.      See Section VI.A.4,

 5                  infra.

 6                 Transcript Excerpts of Defendant’s Statements to a CI:
 7                  Portions of the English translation transcripts of

 8                  defendant’s conversations in Russian with a CI.        Two agents

 9                  will read the portions of the transcript into the record;

10                  the government does not intend to play the recordings.7

11                  The government previously identified the excerpts that it
12                  intends to use, and defense counsel agreed that the
13                  translation is accurate and that the transcripts accurately
14                  reflect the audio recordings.     The Court has previously
15                  ruled on the rule of completeness with respect to these
16                  transcripts (discussed more fully below).
17                 Certified Public Records:    Certified California Department
18                  of Motor Vehicles photographs of certain individuals,
19                  defendant’s citizenship application, court documents

20                  pertaining to co-conspirator Smith, and Nevada Secretary of

21                  State records.

22                 Documents Containing Defendant’s Statements:       Certain
23                  documents referenced in this section as statements of

24                  defendant pursuant to Federal Rule of Evidence

25                  801(d)(2)(A).

26

27
            7A third, female agent will read a small portion of text spoken
28    by a female friend of defendant, who was an unindicted co-
      conspirator.
                                         9
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 18 of 40 Page ID #:8704



 1                Summary Charts:    Summary charts pursuant to Federal Rule of
 2                 Evidence 1006 summarizing Medicare claims data, patient

 3                 files, bank records, and other miscellaneous records.

 4                 While many of these summary charts have been admitted

 5                 pursuant to the Court’s ruling on the government’s motion

 6                 in limine, a few have since been revised, and the

 7                 government intends to seek to admit at trial these newly-

 8                 revised summary charts.

 9                Photographs:   Photographs of defendant’s meetings with the
10                 CI that took place at the Sunset Clinic.
11          The government has provided all of these documents to defendant
12    during the course of discovery in this case.          The government also
13    intends to provide defendant with an electronic set of exhibits (and
14    already has provided a preliminary electronic set of exhibits to
15    counsel for defendant).
16          To date, the government has not received any reciprocal
17    discovery, including any planned exhibits or witness statements from
18    any witnesses defendant intends to call at trial.           The government has
19    requested reciprocal discovery in all of its discovery production

20    letters.     Recently, the defense has indicated that it does not intend

21    to introduce any exhibits or call any witness in its case-in-chief;

22    however, defendant reserves the right to testify in his defense.

23    II.   NOTICE OF PRIOR RULINGS

24          On June 9, 2021, the government filed a Notice of Prior Rulings

25    setting forth the government’s position that the Court’s prior

26    rulings in this case, including the Court’s prior rulings on the

27    parties’ motions in limine as well as the Court’s oral rulings made

28    during the first trial in this case on evidentiary issues, should

                                             10
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 19 of 40 Page ID #:8705



 1    stand with respect to the retrial.          (CR 538.)   The government argued

 2    that there is no basis to exclude these rulings, as there was no

 3    clear error or change in circumstances and, unless otherwise noted,

 4    the Court’s prior rulings were not disturbed by the Ninth Circuit

 5    decision in this case.      (Id., referencing Case No. 16-50347, Dkts.

 6    63, 64.).    On June 21, 2021, defendant filed a response arguing that

 7    the Court “should not make a decision regarding the previous rulings

 8    made by the Court at the previous trial until the Government is

 9    submitting the evidence during the trial.”         (CR 541.)

10            At this time, the Court has not issued an order regarding the

11    Notice or defendant’s response.

12            The government intends to file a supplemental notice of the

13    Court’s prior evidentiary rulings.          It is the government’s position

14    that the Court’s rulings from the prior trial, including evidentiary

15    rulings regarding the admissibility of exhibits, are the law of the

16    case.    (CR 538.)   The government intends to rely on prior

17    admissibility rulings, except for with respect to any new exhibits.

18    III. THE FIRST SUPERSEDING INDICTMENT AND ELEMENTS

19            Defendant has been charged with one count of Conspiracy to

20    Commit Money Laundering, in violation of 18 U.S.C. § 1956(h), five

21    counts of Money Laundering, in violation of 18 U.S.C.

22    § 1956(a)(1)(B)(i), and five counts of Health Care Fraud, in

23    violation of 18 U.S.C. § 1347.       Defendant was arraigned on the FSI

24    and pled not guilty to all of the charges therein on April 2, 2014.

25            Count one charges defendant with Conspiracy to Commit Money

26    Laundering, in violation of 18 U.S.C. § 1956(h), which has the

27    following elements:

28

                                             11
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 20 of 40 Page ID #:8706



 1          First, beginning on or about [date], and ending on or about

 2          [date], there was an agreement between two or more persons to

 3          commit money laundering;

 4          Second, the defendant became a member of the conspiracy knowing

 5          of at least one of its objects and intending to help accomplish

 6          it.

 7          Counts twelve, thirteen, fourteen, fifteen, seventeen, and

 8    eighteen charge defendant with Money Laundering, in violation of 18

 9    U.S.C. § 1956(a)(1)(B)(i), which has the following elements:

10          First, the defendant conducted a financial transaction involving

11          property that represented the proceeds of health care fraud;

12          Second, the defendant knew that the property represented the

13          proceeds of health care fraud or some other form of unlawful

14          activity; and

15          Third, the defendant knew that the transaction was designed in

16          whole or in part to conceal or disguise the nature, location,

17          source, ownership, or control of the proceeds.

18          Counts twenty through twenty-four charge defendant with Health

19    Care Fraud, in violation of 18 U.S.C. § 1347, which has the following

20    elements:

21          First, the defendant knowingly and willfully executed or

22          attempted to execute a scheme or plan to defraud a health care

23          benefit program by means of false or fraudulent pretenses,

24          representations, or promises;

25          Second, the defendant acted with the intent to defraud;

26          Third, Medicare was a health care benefit program; and

27          Fourth, the scheme was executed in connection with the delivery

28          of or payment for health care benefits, items, or services.

                                             12
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 21 of 40 Page ID #:8707



 1          A “scheme to defraud” and “scheme for obtaining money or

 2          property” means any deliberate plan of action or course of

 3          conduct by which someone intends to deceive and cheat another or

 4          by which someone intends to deprive the victim of money or

 5          property by means of deception.

 6    IV.   STATEMENT OF FACTS

 7          The government intends to prove at trial the following facts,

 8    among others:8

 9                      Health Care Fraud at the Sunset Clinic

10          Defendant was the office manager at the Sunset Clinic, where
11    defendant and co-conspirator/co-defendant L’Tanya Smith worked, and
12    at which Smith was employed as a physician’s assistant.            The Sunset
13    Clinic was enrolled as a Medicare provider and was associated with
14    Dr. Louis Bascoy.     Defendant, in conjunction with Dr. Bascoy,
15    controlled the bank account into which Medicare electronically
16    deposited the Sunset Clinic’s billing reimbursements.
17          Between in or about July 2009 and on or about March 2010, the
18    Sunset Clinic, through defendant and Smith, submitted and caused to
19    be submitted more than $1.2 million in false and fraudulent claims to

20    Medicare.9    The Medicare beneficiaries on whose behalf these claims

21    were submitted often were illegally recruited to come to the Sunset

22    Clinic and often lived more than 50 miles from the Sunset Clinic.

23    The claims submitted were based almost entirely on services (mainly

24
           8 The government has filed a joint statement of case with
25    defense counsel. (CR 548.) The statement of facts herein provides
      the Court with a more detailed description of the facts that the
26    government will prove at trial.
27         9 Although the FSI alleges that the amount submitted was
      $644,415, this amount only covers claims that actually were paid.
28    When claims that were fully denied are also included, the amount
      submitted increases to approximately $1.2 million.
                                        13
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 22 of 40 Page ID #:8708



 1    diagnostic tests, such as allergy tests) ordered by Smith, and were

 2    fraudulent because the services ordered were (1) not medically

 3    necessary and (2) sometimes never provided.          Smith also prescribed

 4    medically unnecessary DME (mainly orthotics) and other medically

 5    unnecessary diagnostic tests that were referred to other Medicare

 6    providers, some of which were also depositors into the money

 7    laundering conspiracy alleged in count one of the FSI (including the

 8    Ronald Carlish Medical Corporation).        These providers, in turn,

 9    submitted and caused to be submitted over $10 million in false and

10    fraudulent claims to Medicare.       As a part of the execution of

11    defendant and Smith’s health care fraud scheme, the FSI charges

12    defendant with five counts of health care fraud based on five

13    specific claims submitted to Medicare on behalf of five beneficiaries

14    for allergy tests.     These beneficiaries did not have allergies and

15    did not receive the allergy tests for which Medicare was billed.

16                  Money Laundering of Health Care Fraud Proceeds

17          During the time period from approximately July 2009 to March
18    2010, defendant conspired with co-defendants Khachatour Hakobyan,
19    Aram Aramyan and others, to conceal and disguise the nature,

20    location, source, ownership, and control of the proceeds of health

21    care fraud committed by various health care entities, among them the

22    Sunset Clinic, that were enrolled with the Medicare program as

23    providers.    These Medicare providers included several medical clinics

24    or other health care entities identified in the FSI.10

25

26

27           Other entities identified in the FSI include, but are not
            10
      limited to, the clinic of Dr. Claude R. Cahen (identified in the FSI
28    as the Arcadia Clinic based on its location) and an IDTF called Zuz
      Diagnostic.
                                        14
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 23 of 40 Page ID #:8709



 1          The Medicare providers, among them the Sunset Clinic, laundered

 2    health care fraud proceeds by writing checks to the five sham

 3    corporations owned or operated by co-defendants Hakobyan and Aramyan

 4    –- Panarama Group (“Panarama”), Pegas Group (“Pegas”), Univision

 5    Group (“Univision”), IFA Group (“IFA”), and UFA Group (“UFA”)

 6    (collectively, “the five corporations”).         As a part of this

 7    conspiracy, defendant wrote checks to IFA and UFA from the Sunset

 8    Clinic’s health care fraud proceeds.

 9          Some of the checks written to IFA and UFA by Medicare providers,

10    including the Sunset Clinic, falsely indicated that they were

11    payments for services such as advertising, investment, consulting,

12    management, equipment, or professional or technical services.             IFA

13    and UFA in fact had no connection to the medical industry, did not

14    provide any legitimate business services to the Medicare providers

15    that wrote the checks, and existed primarily to launder money.

16          A common component of health care fraud schemes in Southern

17    California is the fraudulent Medicare providers’ need for cash to pay

18    illegal kickbacks to marketers, to pay for patient information, and

19    to pay illegal kickbacks to other Medicare providers from which they

20    have received referrals.      Co-defendants Hakobyan and Aramyan

21    deposited checks from the Medicare providers into the bank accounts

22    of the five corporations and arranged for the checks to be cashed.

23    Co-defendants Hakobyan and Aramyan then returned some of the cash to

24    co-conspirators affiliated with the Medicare providers, often less an

25    approximately 10% commission as payment for having laundered the

26    proceeds of health care fraud.

27

28

                                             15
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 24 of 40 Page ID #:8710



 1    V.     ANTICIPATED DEFENSE CASE

 2           Based on the defense previously argued by defendant in the prior

 3    trial, the government anticipates that defendant will claim that he

 4    was neither aware that co-defendant Smith was ordering medically

 5    unnecessary diagnostic tests nor that the tests were not being

 6    provided by the Sunset Clinic or the IDTFs that received the

 7    referrals from the Sunset Clinic.

 8    VI.    EVIDENTIARY ISSUES

 9           A.   Hearsay

10           Federal Rule of Evidence 801(c) defines “hearsay” as “a

11    statement, other than one made by the declarant while testifying at

12    the trial or hearing, offered in evidence to prove the truth of the

13    matter asserted.”     Fed. R. Evid. 801(c).

14                1.    Defendant’s Statements, Adoptive Admissions, and Agent
                        Admissions
15

16           The government intends to admit statements made by defendant.
17    Statements by a party opponent when offered against that party are
18    excluded from the hearsay definition.         Fed. R. Evid. 801(d)(2)(A).
19    Thus, defendant’s statements may be admitted against the defendant.

20           In addition, statements that defendant adopted or that were made

21    by an agent of defendant on a matter within the scope of that agency

22    relationship are similarly admissible.         Fed. R. Evid. 801(d)(2)(C),

23    (D).   Under this theory, statements made by co-conspirator Smith

24    during an interview with Medicare fraud investigator Angelo Cruz were

25    adopted by defendant, who was present during the interview.

26           Moreover, as set out below, statements by a co-conspirator

27    during and in furtherance of the conspiracy are admissible.            Fed. R.

28    Evid. 801(d)(2)(E).      Some of the documents were signed or adopted

                                             16
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 25 of 40 Page ID #:8711



 1    through use by defendant and/or co-conspirator Smith (including

 2    patient history forms in the Sunset Clinic patient files signed by

 3    Smith and patient file documentation used by defendant and Smith to

 4    bill Medicare) and thus constitute adoptive admissions.11           See United

 5    States v. Orellana-Blanco, 294 F.3d 1143 (9th Cir. 2002) (noting that

 6    “a signature would ordinarily make adoption plain”); United States v.

 7    Carrillo, 16 F.3d 1046 (9th Cir. 1994) (holding that a document

 8    possessed by a defendant is an adopted admission where the defendant

 9    takes some step to act on it to demonstrate more than mere possession

10    of the document).

11          When the government offers some of a defendant’s prior

12    statements, the door is not thereby opened to the defendant to

13    introduce all of his or her out-of-court statements because, when

14    offered by the defendant, the statements are hearsay.           See Fed. R.

15    Evid. 801(d)(2); United States v. Burreson, 643 F.2d 1344, 1349 (9th
16    Cir. 1981).    Accordingly, exculpatory statements made by a defendant
17    are hearsay and are not admissible at trial, when offered by the
18    defendant.    See Fed. R. Evid. 801(d), 802; United States v. Ortega,
19    203 F.3d 675, 682 (9th Cir. 2000).

20          The only recognized limitation of this principle is the

21    “doctrine of completeness,” which has been applied by some courts to

22    admit additional portions of a defendant’s prior statements where

23    necessary to explain an admitted statement, place it in context, or

24    avoid misleading the trier of fact.        See Fed. R. Evid. 106; Burreson,

25    643 F.2d at 1349; United States v. Marin, 669 F.2d 73, 84 (2d Cir.

26    1982).     The completeness doctrine does not require introduction of

27

28           As discussed below, the patient files are admissible based on
            11
      additional bases as well. See infra Section VI.B.3.
                                       17
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 26 of 40 Page ID #:8712



 1    portions of a statement that are neither explanatory of, nor relevant

 2    to, the admitted passages.       United States v. Mitchell, 502 F.3d 931,

 3    965 (9th Cir. 2007).      Nor does the doctrine apply when a government

 4    witness is merely summarizing a defendant’s statements and not

 5    playing an audio recording or introducing a written statement or

 6    transcript.

 7            In the prior trial, the government and defendant filed a joint

 8    stipulation regarding the rule of completeness as it pertains to

 9    excerpts of translated transcripts of defendant’s meetings with a CI

10    (CR 239), and the Court found those excerpts to be complete (CR 368

11    at 22-28, CR 354 at 65, 95-98 (rulings on motion in limine and joint

12    stipulation).     In addition, defendant waived any additional request
13    or argument that additional portions of the transcript be read into
14    the record.     (CR 354 at 65, 89-98.)      The government intends to admit
15    those same transcript excerpts during the retrial and as set out in
16    the Notice of Prior Rulings, it is the government’s position that the
17    Court’s prior rulings, including evidentiary rulings, are the law of
18    the case.    (CR 538.)
19            In addition, FBI SA Darrell Twedt will summarize additional

20    statements made by defendant during those meetings, based on his

21    review of the English transcript as well as his observations during

22    the recorded conversations.       As noted above, the doctrine of

23    completeness does not apply when a government witness is merely

24    summarizing a defendant’s statements and not playing an audio

25    recording or introducing a written statement or transcript, and the

26    Court’s prior ruling found this testimony of SA Twedt admissible.

27    (Id.)

28

                                             18
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 27 of 40 Page ID #:8713



 1                2.    Co-Conspirator Statements

 2          The government intends to admit statements made by Smith, a co-

 3    conspirator (and co-defendant) made during and in furtherance of the

 4    health care fraud scheme.       The government also intends to admit

 5    statements made by co-conspirator (and co-defendant) Hakobyan in

 6    furtherance of the money laundering conspiracy.          These statements

 7    will pertain to and help explain how the respective conspiracies

 8    operated.

 9          A statement made by one co-conspirator or co-schemer during the

10    course and in furtherance of the conspiracy or scheme may be used

11    against another conspirator or co-schemer because such statements are

12    not hearsay.     Fed. R. Evid. 801(d)(2)(E); Bourjaily v. United States,

13    483 U.S. 171, 183 (1987).       A statement admitted under Rule
14    801(d)(2)(E) does not violate the Confrontation Clause, and no
15    independent inquiry into reliability is needed.          Bourjaily, 483 U.S.
16    at 183-84; United States v. Knigge, 832 F.2d 1100, 1107 (9th Cir.
17    1987), amended, 846 F.2d 591 (9th Cir. 1988).          Rule 801(d)(2)(E)
18    requires a foundation that:       (1) the declaration was made during the
19    life of the conspiracy; (2) the declaration was made in furtherance

20    of the conspiracy; and (3) there is, including the co-conspirator’s

21    declaration itself, sufficient proof of the existence of the

22    conspiracy and defendant’s connection to it.          Bourjaily, 483 U.S. at

23    173, 181; United States v. Smith, 893 F.2d 1573, 1578 (9th Cir.

24    1990).   These foundational requirements must be established by a

25    preponderance of the evidence.       Bourjaily, 483 U.S. at 175; United

26    States v. Schmit, 881 F.2d 608, 610 (9th Cir. 1989).           To be

27    admissible under Rule 801(d)(2)(E), the statement must “further the

28    common objectives of the conspiracy,” or “set in motion transactions

                                             19
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 28 of 40 Page ID #:8714



 1    that [are] an integral part of the [conspiracy].”           United States v.

 2    Aramula-Ruiz, 987 F.2d 599, 607-08 (9th Cir. 1993); United States v.

 3    Yarborough, 852 F.2d 1522, 1535 (9th Cir. 1988).

 4                3.    Patient Files and Invoices

 5          The government intends to introduce into evidence patient files

 6    provided by Dr. Bascoy, Sunset Clinic invoices from IFA, UFA, and Mr.

 7    Rostamian’s company, Med-Tech, that were provided by Dr. Bascoy, IFA

 8    and UFA invoices provided by HiChoice, another alleged money

 9    laundering depositor, and an invoice from GN Group to Dr. Bascoy at

10    his other clinic.

11          The patient files contain fraudulent medical records.           None of

12    the documents in the patient files contain hearsay statements because

13    they are statements of medical diagnosis or treatment and describe

14    medical histories.     See Fed. R. Evid. 803(4) (statements for medical

15    diagnosis or treatment not hearsay).
16          Moreover, the government is not offering the statements in the
17    patient files or the invoices for their truth but to show that the
18    documents contained within the files are fraudulent.           See Anderson v.
19    United States, 417 U.S. 211, 219-20 (1974) (“The election contest

20    testimony of Tomblin and Browning, however, was not admitted into

21    evidence in the [§] 241 trial to prove the truth of anything asserted

22    therein.    Quite the contrary, the point of the prosecutor's

23    introducing those statements was simply to prove that the statements

24    were made so as to establish a foundation for later showing, through

25    other admissible evidence, that they were false.”); Knigge, 832 F.2d

26    at 1108.

27

28

                                             20
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 29 of 40 Page ID #:8715



 1                 4.     Prior Inconsistent Statements, Prior Consistent
                          Statements, and Impeachment
 2
              To the extent Smith testifies inconsistently with statements
 3
      made or adopted at her change of plea proceeding, such inconsistent
 4
      statements can be admitted both for impeachment purposes, as well as
 5
      under a hearsay exclusion.       See Fed. R. Evid. 613 and 801(d)(1)(A)
 6
      (declarant-witness’s prior inconsistent statement given under penalty
 7
      of perjury at proceeding).       To the extent Smith testifies
 8
      inconsistently with prior statements made during the course of her
 9
      interview with agents, such statements can be admitted for
10
      impeachment purposes as extrinsic evidence of her prior inconsistent
11
      statements.       Fed. R. Evid. 613.
12
              To the extent Smith is subject to cross-examination and her
13
      credibility is attacked or it is implied that she recently fabricated
14
      her testimony or is acting from a recent improper influence or motive
15
      in so testifying, any prior consistent statements made during the
16
      course of Smith’s interview with agents, are admissible pursuant to
17
      Federal of Evidence 801(d)(1)(B)(i)-(ii).
18
              B.   Expert Testimony
19
              SA Keith Kuntz will testify as a modus operandi expert at trial
20
      regarding health care fraud schemes in Southern California and money
21
      laundering associated with those schemes.         The law regarding the
22
      admissibility of expert testimony, and SA Kuntz’s in particular, is
23
      set forth in the government’s opposition to defendant Sarkissian’s
24
      motions in limine to exclude this testimony.          (CR 209, 266.)    The
25
      Court ruled on these motions on January 11, 2016 and February 4,
26
      2016.    (CR 226, 271, 369.)
27

28

                                             21
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 30 of 40 Page ID #:8716



 1          The government will also call Teresa Cirelli, a Medicare

 2    contractor employee at Noridian, as an expert witness.           Ms. Cirelli

 3    will testify about, among other things, Medicare’s rules and

 4    regulations, and whether, in her expert opinion, Medicare would have

 5    paid for the services and items at issue in this case if Medicare had

 6    known of certain facts.      The government has noticed Ms. Cirelli as an

 7    expert.    See United States v. White, 492 F.3d 380, 403–04 (6th Cir.

 8    2007) (“The Medicare program operates within a complex and intricate

 9    regulatory scheme and we cannot say that the average lay person,

10    including any Medicare beneficiary, commands a working knowledge of

11    Medicare reimbursement procedures.”).

12          Ms. Cirelli’s testimony tends to prove the existence of the

13    scheme to defraud, the effect that the concealed facts would have had

14    on Medicare if Medicare had known them, the materiality of the

15    concealed facts, and the deceptive nature of the representations or

16    omissions.    See United States v. Ranney, 719 F.2d 1183, 1187-89 (1st

17    Cir. 1983); United States v. Bush, 522 F.2d 641, 649-51 (7th Cir.
18    1975).    While the government is not required to prove that Medicare
19    was actually defrauded, this kind of testimony is proper in fraud

20    scheme prosecutions because it demonstrates whether the scheme was

21    capable of misleading the victim.        See Phillips v. United States, 356

22    F.2d 297, 307-09 (9th Cir. 1965).

23          The government will file a Proposed Order of Supplemental

24    Findings in relation to the expert testimony of SA Kuntz and Ms.

25    Cirelli.    The Proposed Order of Supplemental Findings will address

26    the rulings of the Ninth Circuit on appeal (see Case No. 16-50347,

27    Dkt. 63, 64) and will specify the qualification of the witnesses and

28    the basis on which their expert testimony is to be admitted.

                                             22
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 31 of 40 Page ID #:8717



 1          C.    Lay Opinion Testimony

 2          The prior testimony of Maria del Carmen Lopez, which will be

 3    read into the record, contains her observation that there were more

 4    patient test order forms in the Sunset Clinic files than in other

 5    medical clinics where Ms. del Carmen Lopez had previously worked and

 6    that this seemed “unusual” to her.          This testimony constitutes

 7    permissible lay opinion testimony pursuant to Federal Rule of

 8    Evidence 701, as there is no “scientific, technical, or other

 9    specialized knowledge” that allowed Ms. del Carmen Lopez to notice

10    that there were more forms in certain files.          Fed. R. Evid. 701.     In

11    addition, the subject matter of the testimony is rationally based on

12    Ms. del Carmen Lopez’s perception, and she is uniquely situated to

13    make this comparative observation because she had access to both sets

14    of files, which the jury does not, and thus this testimony is helpful

15    to the jury in determining a fact in issue.          See also United States

16    v. Burnette, 698 F.2d 1038, 1051 (9th Cir. 1983) (law enforcement
17    officer’s testimony that, in his opinion, an individual at rear of
18    car holding screwdriver was removing the rear license plate was
19    permissible, because it was rationally based on his perceptions and

20    was helpful to a determination of a fact in issue); United States v.

21    Beck, 418 F.3d 1008, 1015 (9th Cir. 2005) (lay opinion permissible

22    where it is based upon personal observation and recollection

23    of concrete facts).

24          In an analogous case, United States v. Manzano, 793 F. App'x 360

25    (6th Cir. 2019), licensed physical therapist witnesses described the

26    differences between “legitimate” and “fraudulent” home health

27    agencies, and indicated that a specific clinic fell on the fraudulent

28    side because it paid patients and charged for visits that did not

                                             23
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 32 of 40 Page ID #:8718



 1    occur.     Id. at 365.   The Sixth Circuit held that the district court

 2    did not plainly err in allowing this testimony because it could have

 3    reasonably concluded that such testimony was “rationally based on

 4    [their] perception.”       Id. (citing Fed. R. Evid. 701(a)).       Both

 5    witnesses had worked at other home health agencies before they

 6    pleaded guilty to conspiring to commit healthcare fraud at the

 7    specific clinic.     Id.   Here, too, any observations that the number of

 8    forms in charts were “unusual” was based on Ms. del Carmen Lopez’s

 9    perception from working at different clinics.

10          D.     Percipient Witness Testimony

11          Angelo Cruz, a Medicare fraud investigator, will be testifying

12    as a percipient fact witness regarding a post-payment review of the

13    Sunset Clinic that he conducted, which began while the fraud was

14    ongoing.    Mr. Cruz will testify as to his bases for making an

15    overpayment assessment of a particular amount, in reliance on

16    personal observations that he made during his investigation of the

17    Sunset Clinic and his recollection of concrete facts during that

18    investigation.     At the time of his investigation, in preparing his

19    overpayment assessment, Cruz made present-sense observations about

20    whether the Sunset Clinic was in compliance with certain Medicare

21    rules and regulations.      Mr. Cruz will explain those rules and

22    regulations only to the extent necessary to understand his present

23    sense observations and decisions at the time of the investigation—

24    facts about which he is serving as a percipient witness.            As a

25    result, Mr. Cruz constitutes a percipient fact witness because he is

26    not offering opinion testimony.        Accordingly, the government was not

27    required to disclose or designate him as an expert witness.

28    Phillips, 356 F.2d at 308 (“The state of a victim's mind at a

                                             24
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 33 of 40 Page ID #:8719



 1    previous point in time is not the expression of an opinion within the

 2    meaning of the rule . . .       This is nonetheless true where the state

 3    of mind necessarily evinces an opinion formulated by that person at

 4    that previous point in time.”).        See also White, 492 F.3d at 405

 5    (recognizing that bulk of the Medicare auditors’ testimony properly

 6    constituted lay testimony since they discussed the facts as they

 7    personally perceived them while auditing the Medicare cost reports

 8    submitted by defendants on behalf of the providers); United States v.

 9    Kerley, 784 F.3d 327, 337–38 (6th Cir. 2015) (noting that in White,

10    the Sixth Circuit held that court did not abuse its discretion in
11    allowing Medicare auditors “to testify about their personal
12    involvement in auditing the defendants' cost reports and their
13    interactions with the defendants”).         Cf. United States v. Millan, 730
14    F. App’x 488 (9th Cir. 2018) (district court erred in permitting
15    fraud examiner to testify as non-expert witness where fraud examiner
16    interpreted and categorized financial transactions based on
17    representations of fact made to her by the government’s investigating
18    agents, not her own firsthand knowledge or observations).
19          E.    Authentication and Foundation

20                1.    Federal Rule of Evidence 901

21          Federal Rule of Evidence 901(a) provides that “[t]he requirement

22    of authentication or identification as a condition precedent to

23    admissibility is satisfied by evidence sufficient to support a

24    finding that the matter in question is what its proponent claims.”

25    Fed. R. Evid. 901(a).      Under Rule 901(a), evidence should be

26    admitted, despite any challenge, once the government makes a prima

27    facie showing of authenticity or identification so “that a reasonable

28    juror could find in favor of authenticity or identification . . .

                                             25
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 34 of 40 Page ID #:8720



 1    [because] the probative force of the evidence offered is, ultimately,

 2    an issue for the jury.”      United States v. Chu Kong Yin, 925 F.2d 990,

 3    996 (9th Cir. 1991) (citations and internal quotation marks omitted);

 4    see also United States v. Black, 767 F.2d 1334, 1342 (9th Cir. 1985).

 5    The government need not establish all links in the chain of custody

 6    of an item or call all persons who were in a position to come into

 7    contact with it.     See Gallego v. United States, 276 F.2d 914, 917

 8    (9th Cir. 1960).     Alleged gaps in the chain of custody go to the

 9    weight of the evidence rather than to its admissibility.            See United

10    States v. Taylor, 716 F.2d 701, 711 (9th Cir. 1983).           A duplicate is
11    admissible to the same extent as the original, unless there is a
12    genuine question as to the authenticity of the original or it would
13    be unfair under the circumstances to admit the duplicate in lieu of
14    the original.     See Fed. R. Evid. 1003; Smith, 893 F.2d at 1579.
15            The majority of the exhibits that will be introduced during the
16    retrial were admitted during the original trial, pursuant to implicit
17    or explicit findings by the Court of a sufficient showing of
18    authenticity and foundation.       As set out in the Notice of Prior
19    Rulings, it is the government’s position that the Court’s prior

20    rulings, including evidentiary rulings, are the law of the case.             (CR

21    538.)    However, the government still intends to make a sufficient

22    showing of authenticity and foundation for all exhibits.

23                 2.   Audio Recordings

24            Depending on Smith’s testimony, the government may seek to

25    introduce audio recordings captured during the investigation in this

26    case.    As noted above, these include an interview by agents of co-

27    conspirator/co-defendant Smith.        See Section VI.A.4, supra.      A

28    recording is admissible upon a showing that it is “accurate,

                                             26
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 35 of 40 Page ID #:8721



 1    authentic, and generally trustworthy.”         United States v. King, 587

 2    F.2d 956, 961 (9th Cir. 1978).       For example, testimony that a

 3    recording depicts evidence that the witness observed is sufficient to

 4    authenticate the recording.       Fed. R. Evid. 901(b); United States v.

 5    Smith, 591 F.3d 974, 979-80 (8th Cir. 2010).

 6          F.     Transcript of Defendant’s Recorded Meetings with a CI and
                   Transcript of Co-defendant/Co-conspirator Smith’s Recorded
 7                 Interview

 8          The government intends to introduce excerpts of conversations

 9    between defendant and a CI.12      The audio recordings are in Russian,

10    and the transcripts are in English.         When the transcripts are

11    translations from a foreign language into English, the transcript of

12    the English translation is the evidence rather than the recording.

13    United States v. Fuentes-Montijo, 68 F.3d 352, 355 (9th Cir. 1995)

14    (“[W]hen faced with a taped conversation in a language other than
15    English and a disputed English translation transcript, the usual
16    admonition that the tape is the evidence and the transcript only a
17    guide is not only nonsensical, it has the potential for harm.”);
18    United States v. Taghipour, 964 F.2d 908, 910 (9th Cir. 1992)
19    (affirming instruction to the jury that tape was the evidence for the

20    portion of the conversation in English, while the translated

21    transcript was the evidence for the portion of the conversation in

22    Farsi).     Accordingly, the government intends to introduce only the

23    transcript excerpts and to have three agents read the excerpted

24    English text into the record.

25          FBI SA Darrell Twedt will also testify about portions of the

26    conversation between the defendant and the CI, based on his review of

27

28
            12   See supra n.3.
                                             27
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 36 of 40 Page ID #:8722



 1    the English transcript as well as his observations during the

 2    recorded conversations.      The Court’s prior ruling found this

 3    testimony admissible.      (CR 354 at p. 95, 98.)      As set out in the

 4    Notice of Prior Rulings, it is the government’s position that the

 5    Court’s prior rulings, including evidentiary rulings, are the law of

 6    the case.    (CR 538.)

 7          In addition, to the extent that Smith’s statements are

 8    introduced through audio recordings, the government has prepared a

 9    written transcript of these recordings as an aid to the jury in

10    listening to the audio recordings.          The government has provided

11    copies of the government’s transcript to the defense and has

12    identified the excerpts that the government intends to introduce at

13    trial.     The transcript and the excerpts are available should the

14    Court wish to review them in advance of trial.

15          These recordings were in English.         For recorded conversations in

16    the English language, the recording itself is the evidence, and a

17    transcript of the recording may be provided as an aid in following

18    the conversation.     See United States v. Chen, 754 F.2d 817, 824 (9th

19    Cir. 1985); United States v. Phillips, 577 F.2d 495, 501-02 (9th Cir.

20    1978); see also United States v. Turner, 528 F.2d 143, 167 (9th Cir.

21    1975) (cautionary instruction given that only the recordings were

22    evidence of the conversation).       To the extent admitted, the

23    transcript of the Smith interview will be displayed on a screen

24    simultaneous with the playing of the audio, but the transcript will

25    not be admitted into evidence.

26          G.     Cross-Examination of Defendant

27          A defendant who testifies at trial may be cross-examined as to

28    all matters reasonably related to the issues he or she puts in

                                             28
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 37 of 40 Page ID #:8723



 1    dispute during direct examination.          “A defendant has no right to

 2    avoid cross-examination on matters which call into question his claim

 3    of innocence.”     United States v. Miranda-Uriarte, 649 F.2d 1345,

 4    1353-54 (9th Cir. 1981).

 5          Defendant’s credibility will be crucial if he chooses to testify

 6    in order to refute the government’s showing of knowledge and intent.

 7    Indeed, because defendant is the only witness with “direct” evidence

 8    of his own knowledge and intent, if he takes the stand to deny any

 9    knowledge of the fraud, his credibility becomes a key issue.

10          Moreover, the government is not required to provide notice of

11    matters about which it may seek to cross-examine defense witnesses,

12    including defendant, should he testify.

13          H.    Defense Witnesses

14          Defendant has neither provided a witness list to the government

15    nor identified any witnesses he intends to call.          To the extent

16    defendant elects to call witnesses at trial, the government requests

17    that the Court order defendant to provide an offer of proof with

18    respect to the anticipated testimony of those witnesses so that the

19    government may assess whether their testimony would be relevant and

20    otherwise admissible, and whether their testimony would implicate any

21    Fifth Amendment rights those witnesses might have, before the

22    witnesses take the stand.

23          I.    Character Evidence

24          The Supreme Court has recognized that character evidence –

25    particularly cumulative character evidence – has weak probative value

26    and great potential to confuse the issues and prejudice the jury.

27    See Michelson v. United States, 335 U.S. 469, 480, 486 (1948).             The

28

                                             29
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 38 of 40 Page ID #:8724



 1    Court has thus given trial courts wide discretion to limit the

 2    presentation of character evidence.         Id.

 3          In addition, the form of the proffered evidence must be proper.

 4    Federal Rule of Evidence 405(a) sets forth the sole methods for which

 5    character evidence may be introduced.         It specifically states that,

 6    where evidence of a character trait is admissible, proof may be made

 7    in two ways:    (1) by testimony as to reputation and (2) by testimony

 8    as to opinion.     Thus, a defendant may not introduce specific

 9    instances of his or her good conduct through the testimony of others.

10    See Michelson, 335 U.S. at 477.        On cross-examination of a

11    defendant’s character witness, however, the government may inquire
12    into specific instances of a defendant’s past conduct relevant to the
13    character trait at issue.       See Fed. R. Evid. 405(a).      In particular,
14    a defendant’s character witnesses may be cross-examined about their
15    knowledge of the defendant’s past crimes, wrongful acts, and arrests.
16    See Michelson, 335 U.S. at 481.        The only prerequisite is that there
17    must be a good faith basis that the incidents inquired about are
18    relevant to the character trait at issue.         See United States v.
19    McCollom, 664 F.2d 56, 58 (5th Cir. 1981).

20          J.    Reciprocal Discovery and Expert Disclosures

21          The government has requested reciprocal discovery, Jencks

22    material, and expert disclosures from defendant.          In spite of these

23    requests, defendant has not produced any reciprocal discovery to

24    which the government is entitled under Rules 16 and 26.2 of the

25    Federal Rules of Criminal Procedure or the Jencks Act.           Thus, to the

26    extent defendant may attempt to introduce or use any documents at

27    trial that he has not previously produced, the government reserves

28    the right to object and to seek to have such documents precluded.

                                             30
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 39 of 40 Page ID #:8725



 1          K.    Jury Nullification

 2          The Court should exclude any evidence and/or argument relating

 3    to or concerning any possible jury nullification defense.            This

 4    includes any evidence and/or argument meant to play on the jury’s

 5    sympathy for defendant.

 6          It is well-established that a defendant does not have a right to

 7    a jury nullification instruction.        United States v. Powell, 955 F.2d

 8    1206, 1213 (9th Cir. 1992).       Having no right to seek jury

 9    nullification, defendant has no right to present evidence relevant

10    only to such a defense.      Zal v. Steppe, 968 F.2d 924, 930 (9th Cir.

11    1992) (Trott, J., concurring) (“[N]either a defendant nor his
12    attorney has a right to present to a jury evidence that is irrelevant
13    to a legal defense to, or an element of, the crime charged.            Verdicts
14    must be based on the law and the evidence, not on jury nullification
15    as urged by either litigant.”).
16          Since they do not make any fact in issue more or less probable,
17    evidence and arguments meant to play on the jury’s sympathy are not
18    relevant under Federal Rule of Evidence 401 and must be excluded on
19    that basis.    In addition, appeals to sympathy are unduly prejudicial

20    and confusing to the jury and misleading under Rule 403 and,

21    //

22    //

23    //

24    //

25    //

26    //

27    //

28    //

                                             31
     Case 2:13-cr-00719-PSG Document 552 Filed 07/08/21 Page 40 of 40 Page ID #:8726



 1    therefore, properly excluded on that basis even if they had some

 2    arguable relevance.

 3

 4     Dated: July 8, 2021                 Respectfully submitted,

 5
                                           TRACY L. WILKISON
 6                                         Acting United States Attorney

 7                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
 8                                         Chief, Criminal Division

 9
                                                 /s/
10                                         RACHEL N. AGRESS
                                           ANDREW M. ROACH
11                                         BYRON R. TUYAY
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             32
